                                                                EXHIBIT C

                                               Attorneys and Paraprofessionals’ Information
                                                       Final Compensation Period
                                               (March 31, 2018 through February 27, 2020)

                                                       Year of
Partner                        Department                          2018 Rate    2019 Rate   2020 Rate         Hours           Amount
                                                      Admission

Scott Alberino         Financial Restructuring           2000      $1,375.00    $1,475.00     $1,595.00     3,085.25     $4,200,662.75

Peter Altman           Litigation                        2006              --     $945.00            --       13.70        $12,946.50

David Applebaum        Energy Regulation                 2001         $970.00   $1,020.00            --       70.80        $68,866.00

Lisa Beckerman         Financial Restructuring           1989      $1,375.00    $1,475.00     $1,595.00     4,047.85     $5,623,977.50

David Botter           Financial Restructuring           1990      $1,375.00    $1,475.00            --      897.00      $1,227,765.00

Jesse Brush            Corporate                         2009              --   $1,000.00     $1,095.00      375.30       $385,180.00

Rick Burdick           Corporate                         1976      $1,350.00    $1,400.00            --      155.10       $199,352.50

Chip Cannon            Energy Regulation                 1995      $1,045.00    $1,100.00     $1,175.00     1,787.80     $1,919,282.50

Brian Carney           Litigation                        2006         $990.00   $1,100.00            --      517.60       $510,416.50

Cono Carrano           Intellectual Property             1994              --   $1,060.00            --         1.10        $1,166.00

Z. Julius Chen         Litigation                        2010              --     $925.00     $1,015.00      531.50       $491,831.25

Sean D’Arcy            Public Law & Policy               1992         $910.00   $1,000.00     $1,135.00     1,467.95     $1,396,329.50

Tom Davidson           Communications                    1991              --   $1,060.00     $1,155.00       22.90        $24,378.50

Kathryn Deal           Litigation                        2004         $840.00     $985.00            --      247.50       $235,740.00




                  18-50757-amk      Doc 3998-3       FILED 04/27/20     ENTERED 04/27/20 19:32:42         Page 1 of 15
Ira Dizengoff           Financial Restructuring        1993     $1,475.00      $1,550.00   $1,595.00      488.20       $724,031.75

Seamus Duffy            Litigation                     1987          $970.00   $1,060.00          --      423.30       $439,377.00

Thomas Dupuis           Global Projects & Finance      1994          $970.00   $1,040.00   $1,135.00       53.10        $54,563.00

Alan Feld               Corporate                      2008               --    $965.00    $1,095.00       30.50        $31,070.50

Daniel Fisher           Corporate                      2003     $1,350.00      $1,475.00   $1,595.00      290.00       $439,141.25

Paul Hewitt             Litigation                     1979     $1,100.00             --          --         4.30        $4,730.00

Alice Hsu               Corporate                      1999          $930.00          --          --         3.70        $3,441.00

Charles Johnson         Public Law & Policy            1994               --   $1,020.00          --       27.50        $28,050.00

Brad Kahn               Financial Restructuring        2008     $1,070.00      $1,250.00   $1,350.00     3,791.90     $4,360,082.00

Karol Kepchar           Intellectual Property          1992               --   $1,060.00          --         2.20        $2,332.00

Esther Lander           Labor                          1997               --          --   $1,115.00         1.80        $2,007.00

Melissa Laurenza        Public Law & Policy            2006          $880.00    $985.00           --       13.80        $12,669.00

Frederick Lee           Corporate                      2005     $1,210.00             --          --         2.30        $2,783.00

Lauren Leyden           Labor                          2006     $1,070.00      $1,200.00   $1,280.00     1,797.80     $2,048,480.00

Mark MacDougall         Litigation                     1985               --   $1,120.00          --         1.40        $1,568.00

Allison Miller          Corporate                      2003          $950.00   $1,250.00          --         7.80        $7,740.00

William Morris          Environmental                  1985     $1,125.00      $1,180.00          --       69.60        $81,378.00

Sean O’Donnell          Litigation                     2000     $1,240.00             --          --      166.40       $169,844.50

Anthony Pierce          Litigation                     1987     $1,010.00             --          --         1.00        $1,010.00




                                                                 2


                   18-50757-amk      Doc 3998-3     FILED 04/27/20     ENTERED 04/27/20 19:32:42       Page 2 of 15
David Quigley          Environmental                  1999          $860.00    $945.00    $1,075.00      217.90        $197,292.00

Abid Qureshi           Financial Restructuring        1995     $1,375.00      $1,475.00          --     1,152.65      $1,515,393.75

Corey Roush            Litigation                     1997               --   $1,040.00          --         1.00          $1,040.00

Meng Ru                Corporate                      2005          $970.00          --          --       42.10         $40,837.00

Jeremy Schwer          Cross-Border Transactions      1998          $880.00    $985.00           --      187.20        $171,319.50

Pratik Shah            Litigation                     2001     $1,070.00      $1,120.00   $1,195.00      430.60        $472,281.50

Joseph Sorkin          Litigation                     2001     $1,045.00      $1,120.00   $1,350.00     1,747.40      $1,797,668.50

C. Fairley Spillman    Litigation                     1984          $970.00          --          --         7.10          $6,887.00

Jocelyn Tau            Tax                            2010               --    $945.00           --         2.60          $2,457.00

Henry Terhune          Public Law & Policy            1989          $880.00    $985.00    $1,055.00     1,019.85       $958,060.00

Lucas Torres           Corporate                      1992     $1,140.00      $1,200.00   $1,280.00      414.40        $494,308.00

James Tucker           Public Law & Policy            1997          $930.00   $1,020.00   $1,115.00      705.30        $683,683.50

James Tysse            Litigation                     2008          $860.00    $985.00    $1,075.00       85.10         $79,054.50

David Vondle           Intellectual Property          2002          $930.00          --          --      127.30        $118,389.00

Josh Williams          Tax                            2004     $1,010.00      $1,120.00   $1,260.00      296.00        $326,112.00

Zachary Wittenberg     Corporate                      1999     $1,095.00      $1,150.00   $1,240.00     2,037.50      $2,248,704.75

Rolf Zaiss             Tax                            1993     $1,125.00      $1,180.00   $1,260.00      253.20        $300,783.50

David Zensky           Litigation                     1988     $1,240.00      $1,305.00          --      347.20        $422,760.50

                                                              Partner Blended Rate: $1,172.26                        $34,549,224.50




                                                                3


                  18-50757-amk      Doc 3998-3     FILED 04/27/20     ENTERED 04/27/20 19:32:42       Page 3 of 15
Senior Counsel or                                       Year of
                                 Department                           2018 Rate   2019 Rate   2020 Rate         Hours         Amount
Counsel                                                Admission

Aaron Bartelli           Global Projects & Finance        2007          $825.00          --          --        166.80     $135,397.25

Michael Bonsignore       Corporate                        2009          $860.00     $940.00          --        327.70     $281,942.00

Todd Brecher             Energy Regulation                2009          $790.00     $865.00          --       1,122.70    $917,620.50

Ashely Edison Brown      Intellectual Property            2011          $790.00          --          --         41.30      $32,627.00

Jesse Brush              Corporate                        2009          $890.00          --          --         67.40      $59,986.00

Desiree Busching         Labor                            2012          $890.00     $980.00   $1,025.00       1,451.50   $1,343,505.00

Christopher Carty        Litigation                       2010          $890.00     $980.00          --       1,170.55   $1,098,173.50

Jon Chatalian            Tax                              1999               --     $975.00          --         20.00      $19,500.00

Z.W. Julius Chen         Litigation                       2010          $820.00          --          --        203.60     $166,952.00

Martine Cicconi          Litigation                       2011          $815.00     $885.00          --         23.00      $19,277.00

Jonathan Ciner           Tax                              1999          $885.00   $1,040.00   $1,110.00        535.70     $550,377.00

Menachem Danishefsky     Tax                              2011               --     $950.00     $985.00        240.50     $226,404.00

Nicole D'Avazo           International Trade              2007          $815.00          --          --           1.70      $1,385.50

Sharon Davidov           Tax                              2013               --     $975.00          --         10.50      $10,237.50

Kate Doorley             Financial Restructuring          2012          $915.00   $1,035.00   $1,090.00       2,984.50   $2,840,614.25

Kelly Eno                Litigation                       2014          $765.00     $870.00          --         78.70      $68,469.00

Alan Feld                Corporate                        2008               --     $965.00          --         16.80      $16,212.00

Eric Field               Labor                            1998        $1,090.00   $1,170.00   $1,240.00        175.30     $204,374.00



                                                                   4


                  18-50757-amk        Doc 3998-3     FILED 04/27/20     ENTERED 04/27/20 19:32:42         Page 4 of 15
Jessica Fitts             Litigation                       2012             --    $940.00         --         28.10      $26,414.00

Christopher Gessner       Litigation                       2013        $765.00    $870.00    $960.00       1,169.40   $1,017,408.00

Adam Hockensmith          Litigation                       2012        $810.00          --        --        184.50     $149,445.00

Scott Johnson             Energy Regulation                2010        $815.00    $885.00    $950.00         47.80      $41,140.00

Amanda Kane               Litigation                       2010        $820.00          --        --         72.70      $59,614.00

Angeline Koo              Litigation                       2005        $835.00          --        --        253.00     $211,255.00

Sarah Kaehler             Corporate                        2011        $885.00          --        --           4.00      $3,540.00

Stacy Kobrick             Litigation                       2003             --    $735.00         --         31.10      $22,858.50

David Lee                 Intellectual Property            1999        $790.00          --        --           2.50      $1,975.00

Madeline Lewis            Tax                              2014             --          --   $950.00        145.70     $138,415.00

Stephanie Lindemuth       Litigation                       2013        $810.00    $915.00         --        705.40     $600,532.50

Daniel Lynch              Global Projects & Finance        2010             --    $865.00         --           5.00      $4,325.00

William Mongan            Litigation                       2012        $860.00    $940.00         --        165.30     $144,902.00

John Murphy               Litigation                       2010        $885.00          --        --         15.90      $14,071.50

Vera Neinast              Energy Regulation                1980             --    $835.00    $895.00        110.10      $93,433.50

Joanna Newdeck            Financial Restructuring          2006        $990.00   $1,100.00        --        475.40     $475,442.00

Andrew Oelz               Environmental                    2001        $815.00    $905.00         --        210.30     $177,838.50

Richard Page              Tax                              2010             --          --   $985.00           4.90      $4,826.50

Katherine Porter          Litigation                       2011             --    $960.00    $985.00         17.90      $17,184.00




                                                                   5


                   18-50757-amk        Doc 3998-3     FILED 04/27/20   ENTERED 04/27/20 19:32:42       Page 5 of 15
Rachel Presa             Litigation                     2011          $885.00          --           --        552.60        $487,281.00

Yehuda Raskin            Corporate                      2016               --          --     $925.00         176.90        $163,632.50

Rehan Safiullah          Intellectual Property          2008          $825.00          --           --         21.10         $17,407.50

Carroll Skehan           Litigation                     2012          $750.00          --           --         65.10         $48,825.00

Saurabh Sharad           Litigation                     2015               --          --     $925.00              1.00         $925.00

M. Christine Slavik      Litigation                     2013          $860.00          --           --         11.00           $9,460.00

Sydney Spector           Litigation                     2013          $810.00          --           --         20.00         $16,200.00

Yaw Temeng               Corporate                      2014               --          --     $820.00              5.40        $4,428.00

Tiffanye Threadcraft     Corporate                      2013               --          --     $960.00         126.40        $121,344.00

Raymond Tolentino        Litigation                     2013               --     $840.00           --         49.70         $41,748.00

Christopher Treanor      Public Law & Policy            2012          $750.00     $840.00           --         30.60         $25,659.00

John White               Energy Regulation              2014          $725.00     $805.00     $885.00         957.00        $780,647.25

Jeffrey Wiener           Labor                          2014          $765.00     $870.00           --         93.00         $78,952.50

J. Porter Wiseman        Energy Regulation              2008          $815.00     $905.00     $965.00         510.30        $436,375.50

Sarah Withers            Corporate                      2014          $765.00     $870.00     $885.00         256.70        $223,599.00

Daniel Zimmerman         Corporate                      2002          $910.00     $980.00           --         11.20         $10,577.00

                                                                 Counsel or Senior Counsel Blended Rate: $900.46          $13,664,734.75

                                                      Year of
Associate                        Department                         2018 Rate   2019 Rate   2020 Rate          Hours            Amount
                                                     Admission

Zachary Adorno           Financial Restructuring        2016          $620.00     $760.00           --       1,786.25      $1,164,567.00



                                                                 6


                  18-50757-amk        Doc 3998-3   FILED 04/27/20     ENTERED 04/27/20 19:32:42          Page 6 of 15
Douglas Badini           Corporate                      2017        $590.00   $690.00        --        311.00    $184,220.00

Annie Banks              Litigation                     2016        $520.00        --        --           4.30     $2,236.00

Adam Bereston            Litigation                     2017        $495.00        --        --           1.00      $495.00

David Bethea             Litigation                     2015        $645.00   $770.00        --        501.90    $331,534.75

Alexandra Boyd           Litigation                     2018        $495.00        --        --         20.20      $9,999.00

Matthew Breen            Financial Restructuring        2017             --   $560.00        --         14.80      $8,288.00

Nathaniel Botwinick      Litigation                     2017             --        --   $810.00           1.50     $1,215.00

Natasha Burnett          Corporate                      2017        $590.00   $690.00   $810.00        718.00    $493,452.00

Michael Chen             Litigation                     2019             --   $540.00   $650.00        960.50    $534,548.00

Patrick Chen             Financial Restructuring        2018        $540.00   $660.00   $775.00       1,530.40   $918,402.50

Travis Cherry            Corporate                      2017             --   $690.00        --         48.90     $34,857.00

Russell Collins          Litigation                     1998        $430.00        --        --           4.20     $1,806.00

Menachem Danishefsky     Tax                            2011        $835.00        --        --        181.20    $151,302.00

Miranda Dore             Labor                          2018        $495.00        --        --         30.90     $15,295.50

Elizabeth England        Labor                          2013        $725.00        --        --        110.70     $80,257.50

Kelly Eno                Litigation                     2014        $765.00        --        --        137.70    $105,340.50

Julie Feldman            Corporate                      2009        $600.00        --        --           2.60     $1,560.00

Bianca Figueroa-
                         Litigation                     2018        $590.00   $690.00        --
Santana                                                                                                 40.80     $26,522.00

Michael Fires            Litigation                     2018        $495.00        --        --         63.90     $31,630.50



                                                                7


                  18-50757-amk        Doc 3998-3   FILED 04/27/20   ENTERED 04/27/20 19:32:42     Page 7 of 15
Julia Furlong             Financial Restructuring          2015         $710.00   $855.00        --       1,400.30   $1,020,648.50

Victoria Fydrych          Litigation                       2020              --        --   $565.00         31.20      $17,628.00

Andrew Gear               Labor                            2017         $495.00        --        --         16.40       $8,118.00

Christopher Gessner       Litigation                       2013         $765.00        --        --       1,084.80    $800,228.25

Patrick Glackin           Litigation                       2019              --   $540.00        --           8.90      $4,806.00

Nina Goepfert             Litigation                       2018              --   $630.00        --           2.20      $1,386.00

Jessica Goudreault        Litigation                       2019         $520.00   $540.00        --        765.70     $405,308.00

John Hill                 Corporate                        2019              --   $540.00   $650.00         80.60      $51,807.00

Chance Hiner              Financial Restructuring          2017         $540.00        --        --         74.30      $40,122.00

Virginia Hiner            Communications                   2018              --   $510.00   $575.00         57.90      $30,582.00

                                                         Not Yet
An Hoang                  Intellectual Property                              --   $510.00        --
                                                         Admitted                                             8.60      $4,386.00

Erica Holland             Litigation                       2016         $645.00        --        --         60.20      $38,829.00

Eric Johnson              Corporate                        2016              --   $690.00        --           2.70      $1,863.00

Brooks Kenyon             Intellectual Property            2019         $520.00        --        --         31.10      $16,172.00

Brandon Kinnard           Corporate                        2016         $645.00   $770.00        --         22.50      $15,037.50

Stacy Kobrick             Litigation                       2003         $700.00        --        --         15.30      $10,710.00

Anne Kolker               Litigation                       2017         $495.00        --        --         37.40      $18,513.00

Sharanyaa Kruti Vasan     Global Projects & Finance        2016         $495.00   $555.00        --         35.60      $17,688.00

Jillian Kulikowski        Litigation                       2019              --   $540.00        --           2.40      $1,296.00



                                                                    8


                   18-50757-amk        Doc 3998-3     FILED 04/27/20    ENTERED 04/27/20 19:32:42     Page 8 of 15
Alex Lau                Labor                          2019              --   $540.00        --           4.30      $2,322.00

James Leighton          Financial Restructuring        2017         $540.00   $660.00        --       1,832.30   $1,042,782.00

Jacqueline Lewis        Corporate                      2018         $520.00        --        --           6.00      $3,120.00

Madeline Lewis          Tax                            2014         $770.00   $890.00        --        204.60     $169,410.00

Caleb Loschen           Corporate                      2020              --   $540.00   $565.00         47.80      $26,694.50

Amand Lowe              Litigation                     2017         $495.00        --        --           3.50      $1,732.50

John B. Jack Lyman      Environmental                  2014              --   $775.00        --         84.30      $65,332.50

Elise Bernlohr Maizel   Litigation                     2017         $590.00   $690.00        --        407.50     $241,110.00

Brett Manisco           Litigation                     2017         $495.00   $555.00        --         26.60      $13,611.00

Kendall Manlove         Litigation                     2015         $715.00        --        --           3.50      $2,502.50

John Mattiace           Labor                          2010              --   $890.00        --         42.80      $38,092.00

Alexander Merritt       Litigation                     2016         $520.00        --        --         17.30       $8,996.00

Colette McNeela         Corporate                      2019         $520.00        --        --         23.10      $12,012.00

                                                     Not Yet
Andrew McWhorter        Litigation                                       --   $540.00        --
                                                     Admitted                                           22.20      $11,988.00

Shanna Miles            Litigation                     2009              --   $690.00   $810.00         84.80      $62,964.00

Zachary Newman          Litigation                     2019              --   $540.00        --         33.70      $18,198.00

Rebecca Ney             Corporate                      2019              --   $540.00   $650.00        120.10      $75,029.00

Sean Nolan              Litigation                     2018         $520.00        --   $760.00         46.00      $26,933.50

Grace O'Donnell         Labor                          2018              --   $630.00   $725.00        190.10     $118,025.50



                                                                9


                 18-50757-amk        Doc 3998-3   FILED 04/27/20    ENTERED 04/27/20 19:32:42     Page 9 of 15
Elyssa Pak              Corporate                      2019                --        --   $565.00          23.40     $13,221.00

Erin Parlar             Litigation                     2015           $715.00   $815.00        --         362.30    $265,034.50

Lide Paterno            Litigation                     2015           $590.00   $690.00   $820.00         414.10    $282,418.00

Kimberly Pathman        Labor                          2015           $590.00        --        --          23.60     $13,924.00

Bailey Pepe             Litigation                     2015                --   $815.00        --         154.10    $125,591.50

Jennifer Poon           Litigation                     2016           $590.00        --        --          27.90     $16,461.00

Yehuda Raskin           Corporate                      2016           $715.00   $815.00        --         344.20    $278,563.00

Daniella Roseman        Litigation                     2016           $590.00   $690.00        --         478.25    $287,387.50

Margo Rusconi           Litigation                     2019                --        --   $535.00          11.70      $6,259.50

Alexander Schnapp       Corporate                      2019                --        --   $565.00          31.80     $17,967.00

                                                      Not Yet
Olivia Schomburger      Tax                                                --   $560.00        --
                                                      Admitted                                             21.30     $11,928.00

Andrew Schreiber        Intellectual Property          2018           $520.00        --        --         133.90     $69,628.00

Sangita Sahasranaman    Tax                            2018           $540.00   $560.00        --          79.90     $44,440.00

Andrew Schwerin         Intellectual Property          2015           $590.00        --        --          88.40     $52,156.00

Saurabh Sharad          Litigation                     2015           $715.00   $815.00        --         568.80    $415,342.00

Courtney Stahl          Labor                          2013           $725.00        --        --          29.30     $21,242.50

Jason Sison             Corporate                      2016           $590.00        --        --           1.00       $590.00

Joseph Szydlo           Financial Restructuring        2019                --   $560.00   $700.00         246.00    $138,600.00

Benjamin Taylor         Financial Restructuring        2016                --   $855.00   $945.00         281.20    $243,812.25



                                                                 10


                 18-50757-amk    Doc 3998-3       FILED 04/27/20      ENTERED 04/27/20 19:32:42     Page 10 of 15
Miles Taylor             Financial Restructuring        2018         $540.00   $560.00   $700.00         859.00     $480,744.00

Tvuia Tendler            Tax                            2017              --   $760.00        --           2.40       $1,824.00

Julie Thompson           Financial Restructuring        2015         $620.00   $760.00   $860.00       1,635.80    $1,051,397.00

Allison Thorton          Litigation                     2017         $495.00        --        --          19.80       $9,801.00

Tiffanye Threadcraft     Corporate                      2013         $765.00   $870.00        --         148.90     $125,196.00

Kaitlyn Tongalson        Litigation                     2017         $590.00   $690.00        --         165.80      $95,582.00

Daniel Vira              Tax                            1992              --        --   $670.00          20.40      $13,668.00

John White               Energy Regulation              2014         $725.00        --        --         517.10     $374,897.50

Jeffrey Wiener           Labor                          2014         $765.00        --        --         552.10     $414,515.25

Richard R. Williams      Litigation                     2014         $765.00   $870.00        --         493.20     $382,947.00

Brian Williamson         Environmental                  2018         $495.00   $510.00   $575.00         138.30      $70,092.00

Rachel Wisotsky          Labor                          2016         $645.00   $770.00        --       1,036.65     $708,450.25

Sarah Withers            Corporate                      2014         $765.00        --        --         316.70     $242,275.50

Molly Whitman            Litigation                     2013         $725.00        --        --          12.30       $8,917.50

Vivian Wong              Corporate                      2017              --   $690.00   $810.00         104.30      $76,455.00

Joshua Wright            Corporate                      2018              --   $630.00        --           5.90       $3,717.00

Kelly Brown              Senior Staff Attorney          2008              --   $900.00   $945.00          20.00      $18,580.50

Viktoria De Las Casas    Staff Attorney                 2015         $330.00   $350.00        --          19.40       $6,620.00

Christine Doniak         Senior Staff Attorney          1998         $705.00   $745.00        --         747.50     $540,903.50




                                                                11


                  18-50757-amk    Doc 3998-3       FILED 04/27/20    ENTERED 04/27/20 19:32:42     Page 11 of 15
Karen Woodhouse         Staff Attorney                 2002           $360.00          --          --         148.70       $53,532.00

Melody Young            Staff Attorney                 2003           $395.00     $415.00          --         237.90       $96,544.50

Jeffrey Zissa           Staff Attorney                 1989           $570.00          --          --           7.80         $4,446.00

                                                                 Associate Blended Rate: $652.50                        $15,680,936.75

                                                      Year of
Legal Assistant                 Department                         2018 Rate    2019 Rate   2020 Rate         Hours           Amount
                                                     Admission

Refugio Acker-Ramirez   Research                     N/A              $255.00      265.00     $285.00          11.50         $2,984.50

Anna Anisimova          Law Clerk                    N/A              $305.00          --          --          58.40       $17,812.00

Boris Belkin            Corporate                    N/A                   --     $395.00     $415.00          43.50       $17,860.50

Brian Bevins            Research                     N/A              $255.00     $265.00          --          16.00         $4,169.00

L. Daniel Chau          Ediscovery                   N/A              $340.00     $355.00          --          13.30         $4,556.50

Jonathan Chasin         Litigation                   N/A              $195.00     $205.00          --          16.20         $3,300.00

Elizabeth Conte         Research                     N/A                   --     $265.00          --           2.00          $530.00

Sarah D’Addese          Financial Restructuring      N/A              $250.00          --          --         100.80       $25,200.00

Taylor Daly             Public Law & Policy          N/A              $250.00          --          --           3.00          $690.00

Paul Edwards            Litigation                   N/A              $330.00          --          --          54.50       $17,985.00

Kareen Ejoh             Litigation                   N/A              $260.00          --          --          26.30         $6,838.00

Ryan Ellis              Public Law & Policy          N/A                   --     $660.00          --           2.00         $1,320.00

James Elustondo         Financial Restructuring      N/A              $235.00          --          --          17.40         $4,089.00

Chaterine Engelman      Corporate                    N/A              $195.00          --          --           1.30          $253.50



                                                                 12


                 18-50757-amk    Doc 3998-3       FILED 04/27/20      ENTERED 04/27/20 19:32:42         Page 12 of 15
Omar Farid               Public Law & Policy          N/A            $230.00        --        --           4.60      $1,058.00

Garrett Fisher           Summer Associate             N/A                 --   $370.00        --           2.00       $740.00

Michael Greer            Research                     N/A            $285.00        --        --          16.80      $4,788.00

Michael Ginsborg         Research                     N/A            $255.00   $265.00        --          46.90     $12,290.50

Patricia Gunn            Corporate                    N/A            $410.00   $415.00        --          13.50      $5,557.50

Adria Hicks              Litigation                   N/A            $325.00   $335.00   $350.00         133.60     $44,374.00

Dmitry Iofe              Ediscovery                   N/A            $340.00   $355.00        --         162.30     $56,382.00

Kenneth John Markowitz   Environmental                N/A                 --   $895.00        --           4.80      $4,296.00

Brenda Kemp              Financial Restructuring      N/A            $330.00        --        --          32.10     $10,593.00

Kristen Kennedy          Research                     N/A            $255.00        --        --           0.80       $204.00

Nathan King              Public Law & Policy          N/A            $235.00   $250.00        --          38.40      $9,096.00

Dagmara Krasa-Berstell   Financial Restructuring      N/A            $385.00   $395.00   $415.00         471.60    $183,212.00

Amy Laaraj               Litigation                   N/A                 --   $335.00        --          17.10      $5,887.50

Jennifer Langmack        Litigation                   N/A            $320.00   $335.00        --          21.20      $7,051.00

Sean Lay                 Ediscovery                   N/A                 --   $325.00        --          15.80      $5,135.00

Lois LeBar               Global Projects & Finance    N/A            $430.00   $435.00   $455.00         218.30     $96,265.50

Leslie Lanphear          Research                     N/A            $315.00        --        --           1.30       $409.50

Masai Leonard            Ediscovery                   N/A            $310.00   $325.00        --          30.20      $9,587.00

Sophia Levy              Financial Restructuring      N/A            $235.00   $235.00   $245.00         100.90     $23,783.50




                                                                13


                 18-50757-amk     Doc 3998-3       FILED 04/27/20    ENTERED 04/27/20 19:32:42     Page 13 of 15
Jim Ma                   Ediscovery                   N/A            $365.00   $380.00          --          71.00     $26,202.50

Julia McEnroe            Litigation                   N/A            $325.00        --          --          15.80      $5,135.00

James Moore              Trial Services               N/A                 --   $270.00          --           8.30      $2,241.00

Camillo Morales          Public Law & Policy          N/A            $230.00   $245.00          --          82.80     $19,369.50

Alondra Munoz            Litigation                   N/A            $195.00   $205.00    $215.00          201.50     $41,219.50

Samuel Olswanger         Public Law & Policy          N/A            $350.00   $370.00    $450.00          446.70    $161,625.00

W. Matt Pinkney          Trial Services               N/A            $185.00   $195.00          --          97.40     $18,059.00

Madeline Perez           Litigation                   N/A            $240.00        --          --           1.00       $240.00

Francesco Racanti        Trial Services               N/A            $185.00        --          --          33.80      $6,253.00

Molly Reichert           Financial Restructuring      N/A            $235.00   $250.00    $260.00          277.70     $68,719.00

Emony Robertson          Litigation                   N/A            $205.00   $220.00          --          17.80      $3,664.00

Jaime Rodriguez          Research                     N/A            $255.00   $265.00          --          12.80      $3,308.00

George Ruge              Litigation                   N/A            $350.00   $375.00          --         282.30     $99,705.00

Atena Sheibani - Nejad   Summer Associate             N/A                 --   $370.00          --           8.50      $3,145.00

Turner Smith             Corporate                    N/A            $205.00        --          --           7.00      $1,435.00

Tracy Southwell          Financial Restructuring      N/A            $385.00    395.00          --         157.50     $61,129.50

Nicole Tippa             Litigation                   N/A            $320.00        --          --          48.10     $15,392.00

Katrina Umstead          Health                       N/A                 --   $220.00          --          27.40      $6,028.00

Geoffrey Verhoff         Public Law & Policy          N/A            $675.00   $855.00   $1,075.00         496.35    $371,722.75




                                                                14


                 18-50757-amk     Doc 3998-3       FILED 04/27/20    ENTERED 04/27/20 19:32:42       Page 14 of 15
Bennett Walls            Litigation               N/A            $195.00    $205.00             --          14.80       $2,995.00

Elizabeth Watson         Corporate                N/A                 --    $230.00             --           2.80         $644.00

Shawn Whites             Energy Regulation        N/A            $270.00    $290.00       $305.00          495.40     $140,683.00

Doris Yen                Research                 N/A            $255.00    $265.00             --           8.30       $2,170.50

                                                            Legal Assistant Blended Rate: $365.44                    $1,649,383.25



Total Hours: 73,193.10

Total Fees: $65,544,279.25

Total Blended Rate: $895.50




                                                            15


                18-50757-amk      Doc 3998-3   FILED 04/27/20    ENTERED 04/27/20 19:32:42           Page 15 of 15
